Citation Nr: 0421800	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  99-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for arthritis of the right 
knee, both hands, wrists, and cervical and lumbar spine as 
secondary to service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which in pertinent part denied service connection 
for arthritis of the right knee, both hands, wrists, and 
cervical and lumbar spine as secondary to service-connected 
osteochondritis dissecans of the left knee.  The veteran 
subsequently perfected this appeal.

The Board remanded this case in November 2000 for additional 
development.  In February 2003, the Board undertook further 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  In 
September 2003, the Board remanded the case for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board acknowledges that a Congressional inquiry with 
attached correspondence from the veteran was received 
subsequent to the February 2004 supplemental statement of the 
case (SSOC).  On review, the correspondence essentially 
repeats contentions already of record.  Further, the veteran 
requested a decision on his current appeal.  Accordingly, the 
Board finds that it is not necessary to remand this matter to 
the RO for initial consideration of the newly submitted 
correspondence and issuance of a SSOC.  See 38 C.F.R. § 
20.1304 (2003); Disabled American Veterans, supra.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that the veteran's currently diagnosed arthritis of the right 
knee, both hands, wrists, and cervical and lumbar spine is 
proximately due to or aggravated by his service-connected 
left knee disabilities.  


CONCLUSION OF LAW

Arthritis of the right knee, both hands, wrists, and cervical 
and lumbar spine is not proximately due to or aggravated by 
the veteran's service-connected left knee disabilities.  
38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court of Appeals for Veterans Claims (Court) recently 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Id. at 422.

In February and April 2004, the veteran's representative 
argued that VA had not satisfied its duty to notify.  
Specifically, that the record on appeal contains numerous 
documents in which VA purported to advise the veteran of the 
evidence necessary to substantiate his claim, but that those 
documents did not specifically state what information and 
evidence was necessary to substantiate the veteran's claim, 
or address what information the Secretary would seek to 
obtain and what evidence the claimant would be expected to 
obtain.  

The March 1999 rating decision, the August 1999 statement of 
the case (SOC), the April 2002 SSOC, and the February 2004 
SSOC collectively notified the veteran of the laws and 
regulations pertinent to his claims.  Specifically, the 
veteran was notified of VA's regulation relating to proximate 
results and secondary conditions, and of the regulations 
pertaining to VA's duty to notify and to assist.  These 
documents also advised him of the evidence of record and of 
the reasons and bases for the continued denial.  

By letter dated in September 2003, VA advised the veteran 
that it was still working on his claim for secondary service 
connection.  He was advised that additional information was 
still needed.  Specifically, medical evidence showing a 
connection between the arthritis of his right knee, both 
hands, wrists, cervical and lumbar spine and his service-
connected left knee disability.  He was also advised that VA 
would consider service connection based on aggravation.  The 
letter advised the veteran that if he wanted VA to obtain 
private treatment records, he should complete an 
authorization form.  The letter notified the veteran that VA 
was responsible for getting relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency.  The veteran 
was further advised that he must give enough information 
about the records so that VA could request them, but that it 
was his responsibility to make sure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  The letter also set forth what the 
evidence must show to support his appeal.  Specifically,

Evidence of your claimed physical or 
mental condition.  This can be shown by 
medical evidence or other evidence 
showing that you have persistent or 
recurrent symptoms of disability.  We 
will get any VA medical records or other 
medical treatment records you tell us 
about.  You may submit your own 
statements or statements from other 
people describing your physical or mental 
disability symptoms.  We will review this 
evidence to see if it shows that you have 
a current disability or symptoms of a 
disability.

A relationship between your claimed 
condition and your service-connected 
condition.  This is usually shown by 
medical records or medical opinions.  You 
may give us medical evidence from your 
own doctor discussing the relationship 
between your claimed condition and your 
service-connected condition and your 
doctor's opinion as to whether your 
service-connected condition caused or 
aggravated (accelerated) your claimed 
condition beyond its normal progression.  
We will request this medical evidence 
from your doctors if you tell us about 
it.  

The September 2003 letter requested that the veteran submit 
any additional information that would help substantiate his 
claim, but did not specifically contain the "fourth 
element."  Notwithstanding, VA's Office of General Counsel 
recently held that the Court's statement in Pelegrini 
regarding the "fourth element" was "obiter dictum and is 
not binding on VA" and that "section 5103(a) does not 
require VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim."  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claim was made prior to the enactment of the VCAA.  VCAA 
notice was not provided to the veteran prior to the initial 
AOJ adjudication denying the claim, and thus, the timing of 
the notice does not comply with the express requirements of 
Pelegrini.  While the Court did not address whether, and if 
so, how, the Secretary can properly cure a timing defect, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and the veteran's case was 
readjudicated in the February 2004 SSOC, subsequent to the 
appropriate VCAA notice.  The Board notes that in reviewing 
AOJ determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, at 
421.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In 
November 1998, the RO requested that the veteran submit 
medical evidence showing that his claimed conditions were a 
direct result of his service-connected condition.  In 
response, the veteran submitted various private medical 
records.  The veteran also identified various providers but 
did not submit authorizations for release of all records 
identified.  

In December 2000, the Board requested private medical records 
from Iberia Medical Center.  Records were received and 
associated with the claims folder.  The veteran also reported 
medical treatment from Dupois Natural Health since 1984.  In 
July 2002, the RO requested that the veteran advise as to 
whether he wanted VA to obtain treatment reports from this 
facility and if so, he should submit an authorization for 
release.  The veteran did not submit the requested 
authorization and consequently, the RO was unable to request 
these records.  In keeping with the duty to assist, the 
veteran was provided VA examinations in December 1998, March 
2001 with addendum in June 2001, and May 2003.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran is service connected for osteochondritis 
dissecans of the left knee, currently evaluated as 20 percent 
disabling.  The veteran is also service-connected for 
traumatic arthritis of the left knee and receives a separate 
10 percent evaluation.  

Private medical records submitted by the veteran indicate 
that in August 1972, he underwent an anterior cervical 
interbody fusion for a herniated nucleus pulposus (HNP) at 
C5-6.  In August 1979, the veteran underwent a Gill procedure 
with neurolysis, L5-S1 root, transverse process fusion, L4, 
L5, and S1.  Postoperative diagnosis was first degree 
spondylolisthesis, L5-S1 level; perineural adhesions, 5th 
lumbar root, right intraspinous processes, (bursal like) L4-
5.  

Private medical records dated in March 1994 indicate that the 
veteran injured his right knee in December 1993 when he fell 
approximately eight feet and landed on his right foot.  X-
rays showed some spurring of the medial and lateral tibial 
plateaus of the right knee, as well as some decreased joint 
space, primarily in the lateral compartment.  There was also 
peaking of the intercondylar eminence.  Impression was 
degenerative joint disease of the right knee with trauma-
induced effusion.  

In May 1996, the veteran underwent a microsurgical partial 
hemilaminectomy and foraminotomy C4-5 left and C6-7 
bilaterally.  Post-operative diagnosis was cervical 
spondylosis.

The veteran underwent a VA joints examination in December 
1998.  He complained of low back pain, bilateral knee pain, 
neck pain, bilateral hand pain, and bilateral wrist pain.  He 
takes Advil and a nutritional supplement.  Assessment 
included status post lumbar laminectomy and two cervical 
spine surgeries with fusion of C5-6.  He has osteoarthritis 
in his hands and wrists bilaterally.  He had a laminectomy in 
his lower back, two surgeries on his neck at C5-6 with fusion 
and left knee surgery.  The examiner did not provide an 
opinion regarding the etiology of the veteran's arthritis.

A December 1998 statement from S. Dupois, R.Ph., Ph.D., 
F.A.C.N., consultant pharmacist and nutritionist, indicates 
that he has consulted with the veteran for approximately 10 
years as a provider of adjuvant nutritional therapy.  He 
noted that the veteran has severe arthritis of the right 
knee, both hands, cervical vertebrae, and wrists, and that 
the veteran suffered a service-related left knee injury.  The 
veteran consistently exhibits a very low copper level, 
indicative of decreased ability to synthesize superoxide 
dismutase, the body's primary antioxidant and anti-
inflammatory agent.  Dr. Dupois attempted to improve the 
veteran's status via aggressive supplementation with copper 
and related agents but was frustrated by the lack of 
response, which he attributes to the ongoing nature of the 
veteran's traumatic osteoarthritis.  

The veteran underwent a VA examination in March 2001.  X-rays 
were taken and diagnoses included degenerative arthritis of 
the right knee; degenerative arthritis with cervical fusion, 
cervical spine; degenerative arthritis with lumbar fusion of 
the lumbar spine; and degenerative arthritis of both hands.  
Regarding the etiology of the veteran's arthritis, the 
examiner opined that the veteran "has more articular joint 
involvement with degenerative joint disease not related to 
his original osteochondrosis dissecans of his left knee.  The 
complaints related to the left knee are most likely related 
to his complaints while in the service.  The rest of the 
complaints are not related to his service connected 
problem."  In response to the question whether it is more 
likely, less likely or as likely as not that any current 
arthritis of the right knee, both hands, wrists, and cervical 
and lumbar spine is related to service either by way of 
occurrence or aggravation or is secondary to the service-
connected left knee disability, the examiner stated that it 
was "less likely."  

The veteran presented to the Iberia Orthopedic Group in 
January 2002.  The examination report indicates the veteran 
came to the clinic specifically for the examiner to answer 
some questions posed by a physician at the VA hospital 
relative to his left knee.  The examiner went over the 
veteran's history in great detail and the veteran underwent 
an examination of his lower extremities and to some degree, 
his upper extremities.  Impression was osteoarthritis that 
includes his hands and probably his cervical and lumbar 
spine, bunion deformity and possibly some traumatic arthritis 
of the right ankle.  The examiner thought the veteran had an 
old laminectomy and fusion in the lumbar spine with a 
persistent sciatica down that left leg.  The veteran also had 
osteoarthritis in both knees and traumatic arthritis to a 
substantial degree with patellar subluxation in the left 
knee.  Regarding the etiology of the veteran's disabilities, 
the examiner stated the following:

I think cause and effect is difficult to 
assess, but it appears that most of the 
problems he has had, particularly in his 
lower extremities, started sometime after 
the two arthrotomies that he had.  And, 
certainly, I believe that the loss of 
motion in his knee and probably in his 
hip are related to the effects in his 
knee, but I believe that some of this is 
also related to the lumbar problem that 
he has.  A rational and medical basis for 
the problems that he has, I don't think, 
can all be directly related to his left 
knee.  But, certainly, I think that the 
problem he had in his left knee is 
contributory to a great deal of his 
problems, particularly his back and his 
hip and the problems he has in his left 
lower extremity.

The veteran underwent a VA spine examination in May 2003.  
The claims folder was reviewed.  X-rays of the cervical and 
lumbar spine showed fusion of C5-C6, and disc space narrowing 
of L4-5, L5-S1.  Diagnoses included degenerative arthritis of 
the cervical and lumbar spine.  The examiner opined "that 
the probably etiology of the veteran's cervical and lumbar 
spine condition is degenerative arthritis and cervical and 
lumbar spine, and this condition is not likely related to his 
service-connected left knee disability."  The rationale for 
this opinion was stated as follows:

The veteran developed cervical and lumbar 
spine disease many years after leaving 
the service.  The type of condition is 
degenerative arthritis which is apparent 
today.  It is related to a degenerative 
process.  The veteran is 69 years old.  
The veteran has generalized 
osteoarthritis in multiple joints.  His 
hands have Heberden' s nodes which are a 
physical indication of osteoarthritis.  
Osteoarthritis is a degenerative process 
which is related to the aging process.

The veteran also underwent a VA joints examination.  X-rays 
were taken and showed degenerative changes.  The examiner 
opined "that the etiology of the veteran's arthritis of the 
right knee, both hands, and wrists are not likely related to 
his left knee disability nor were these joints aggravated by 
the veteran's left knee."  The rationale for this opinion 
was as follows:

The veteran had an injury to the left 
knee in 1955 and he underwent two 
surgical procedures of the left knee.  It 
is likely that the degenerative changes 
seen in the left knee are the result of 
the traumatic injury and the resulting 
traumatic arthritis.  However, the 
arthritis in the wrist and the right knee 
are related to the aging process.  The 
veteran is 69 years old.  He works in the 
air conditioner trade, bending and 
stooping working on his knees a 
considerable amount of time.  He also 
worked for the railroad company.  He also 
has Heberden' s nodes on the hands.  This 
is an indication of generalized 
osteoarthritis or degenerative arthritis.  
The veteran has gotten older and his 
joints have deteriorated resulting in 
typical degenerative changes.  These 
changes are not related to the left knee 
injury.

Analysis

The veteran does not claim and the record does not show that 
pertinent disability had its onset in service or that multi-
joint arthritis was manifested within the first post service 
year.  He contends that his multi-joint arthritis is due to 
his service-connected left knee disabilities.  The veteran 
underwent two surgeries on his left knee.  He has also 
undergone numerous additional orthopedic surgeries and 
asserts that as a result of the various surgeries, he 
developed an arthritic condition, diagnosed as degenerative 
arthritis.  

A disability, which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted, shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2003).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service 
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

The medical evidence of record clearly establishes that the 
veteran has been diagnosed with arthritis of the right knee, 
both hands, wrists, and cervical and lumbar spine.  Thus, 
there is evidence of current disability.  Notwithstanding, 
secondary service connection requires a relationship between 
the claimed disability and the veteran's service-connected 
disability.  

The record contains various opinions regarding the etiology 
of the veteran's multi-joint arthritis.  The January 2002 
opinion from the Iberia Orthopedic Group suggests that most 
of the veteran's problems, particularly in his lower 
extremities, started after his two arthrotomies and that the 
problems the veteran had in his left knee contributed to the 
problems in his back, hip, and left lower extremity.  The VA 
opinions essentially agree that the arthritis in the 
veteran's left knee is related to his service-connected 
osteochondritis dissecans, but indicate that the veteran's 
arthritis in his right knee, both hands, wrists, and cervical 
and lumbar spine is degenerative in nature.  The examiner in 
March 2001 specifically stated that it was "less likely" 
that the claimed multi-joint arthritis was related to service 
either by way of occurrence, aggravation, or secondary to the 
service-connected left knee disability.  The May 2003 VA 
examiner also opined that the veteran's arthritis was not 
related to or aggravated by the veteran's service-connected 
left knee disability.

The Board acknowledges that the January 2002 private medical 
opinion appears to suggest some relationship between the 
veteran's current disabilities and his left knee.  On review, 
however, the Board finds the various VA opinions highly 
probative and assigns them greater weight than the January 
2002 private medical opinion.  First, the private medical 
opinion is somewhat speculative in nature.  The opinion does 
not specifically identify the "problems" that it is 
referring to, and although it suggests that the veteran's 
left knee is "contributory" to problems in the veteran's 
back, hip, and left lower extremity, it does not indicate 
that the veteran's arthritis of the right knee, both hands, 
wrists, and cervical and lumbar spine is proximately due to 
or aggravated (permanently increased in severity) by his 
service-connected left knee disabilities.
 
The opinions provided by the various VA examiners are 
consistent in their findings and differentiate between 
traumatic arthritis and the degenerative process.  These 
opinions indicate that the veteran's claimed arthritic 
conditions are not proximately due to or aggravated by the 
veteran's service-connected left knee disabilities.  The 
opinions are supported by significant rationale.  Further, 
the May 2003 VA examiner had the opportunity to review the 
entire claims folder, including the January 2002 private 
medical opinion.  

The Board acknowledges the veteran's sincere belief that his 
arthritis of the right knee, both hands, wrists, and cervical 
and lumbar spine is secondary to his service-connected left 
knee disability.  The veteran, however, is not competent to 
render a medical opinion regarding the etiology of his 
claimed disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's arthritis of 
the right knee, both hands, wrists, and cervical and lumbar 
spine is proximately due to or aggravated by his service-
connected left knee disabilities.  As the preponderance of 
the evidence is against the veteran's claims for service 
connection, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for arthritis of the right knee, both 
hands, wrists, and cervical and lumbar spine, as secondary to 
or aggravated by service-connected left knee disabilities, is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



